


Exhibit 10.13

 

SUMMER INFANT, INC.

 

RESTRICTED STOCK AWARD AGREEMENT

 

1.             Grant of Award.  The Compensation Committee (the “Committee”) of
the Board of Directors of Summer Infant, Inc., a Delaware corporation (the
“Company”), hereby grants, as of November 21, 2011 (the “Date of Grant”), to
David Hemendinger (the “Holder”) 20,000 restricted shares (the “Share Award”) of
the Company’s common stock, $.0001 par value per share.  The Share Award shall
be subject to the terms and conditions set forth herein.  The Share Award is not
issued pursuant to the Company’s 2006 Performance Equity Plan (the “Plan”). 
Nevertheless, the terms and conditions of the Plan are incorporated herein for
all purposes and, except as set forth explicitly herein, the Share Award shall
be treated as if it had been issued pursuant to the Plan.  The Holder hereby
acknowledges receipt of a copy of the Plan and agrees to be bound by all of the
terms and conditions hereof and all applicable laws and regulations.

 

2.             Definitions.  Unless otherwise provided herein, terms used herein
that are not defined shall have the meanings given to them in the Plan.

 

3.             Vesting Schedule.  Except as otherwise provided in Sections 5 or
6 of this Agreement, the shares subject to the Share Award shall become vested
in the following amounts, at the following times and upon the following
conditions, provided that the Holder continues to be employed by the Company
through and on the applicable vesting date (each, a “Vesting Date”):

 

Vesting Date

 

Number of Shares
Becoming Vested

First Anniversary of Date of Grant

 

5,000

Second Anniversary of Date of Grant

 

5,000

Third Anniversary of Date of Grant

 

5,000

Third Anniversary of Date of Grant

 

5,000

 

Except as otherwise specifically provided herein, there shall be no
proportionate or partial vesting of shares subject to the Share Award in the
periods prior to each Vesting Date, and all vesting shall occur only on the
appropriate Vesting Date.

 

4.             Delivery of Restricted Stock.  On or after each Vesting Date, the
Company shall promptly cause a certificate or certificates to be issued for and
with respect to all shares that become vested on that Vesting Date, which
certificate(s) shall be delivered to the Holder as soon as administratively
practicable.  The new certificate or certificates shall continue to bear those
legends and endorsements that the Company shall deem necessary or appropriate,
including those relating to restrictions on transferability or obligations and
restrictions under the applicable securities laws.  If the Company is authorized
to issue shares without certificates, then the Company may, in the discretion of
the Committee, issue shares pursuant to this Agreement without certificates, in
which case any references in this Agreement to certificates shall instead refer
to whatever evidence may be issued to reflect the Holder’s ownership of the
shares subject to the terms and conditions of this Agreement.

 

--------------------------------------------------------------------------------


 

5.             Forfeiture of Non-Vested Shares.  If the Holder’s service with
the Company is terminated for any reason, any shares subject to the Share Award
that are not vested, and that do not become vested Shares pursuant to Section 6,
shall be forfeited immediately upon such termination of service.  The Committee
shall have the power and authority to enforce on behalf of the Company any
rights of the Company under this Agreement in the event of the Holder’s
forfeiture of unvested shares pursuant to this Agreement.

 

6.             Termination or Acceleration of Share Award in Certain Events.

 

(a)           Any unvested shares subject to the Share Award shall terminate
immediately (i) in the event of the liquidation or dissolution of the Company,
or (ii) the Committee may, in the event of an acquisition of substantially all
of the Company’s assets or at least 50% of the combined voting power of the
Company’s then outstanding securities in one or more transactions (including by
way of merger or reorganization) which has been approved by the Company’s Board
of Directors require the Holder to relinquish such award to the Company upon the
tender by the Company to Holder of cash in an amount equal to the Repurchase
Value of such award or, in the event that an outstanding award does not have any
Repurchase Value, then the Board of Directors of the Company may terminate the
award on payment of $.01 per share that may be acquired or vest under an award.

 

(b)           Any unvested shares subject to this Share Award shall become
immediately fully vested, prior to the termination of the Share Award pursuant
to the terms hereof,  in the event of a “Non-Approved Transaction,” as defined
in Section 10.1 of the Plan. Any unvested shares subject to this Share Award
shall become immediately fully vested in the discretion of the Committee in the
event of an acquisition of substantially all of the Company’s assets or at least
50% of the combined voting power of the Company’s then outstanding securities in
one or more transactions (including by way of merger or reorganization) which
has been approved by the Company’s Board of Directors.

 

7.             Withholding Tax; Tax Consequences.  Not later than the date as of
which an amount first becomes includible in the gross income of the Holder for
Federal income tax purposes with respect to the Share Award, the Holder shall
pay to the Company, or make arrangements satisfactory to the Committee regarding
the payment of, any Federal, state and local taxes of any kind required by law
to be withheld or paid with respect to such amount (“Withholding Tax”).  The
obligations of the Company pursuant to this Agreement shall be conditional upon
such payment or arrangements with the Company and the Company shall, to the
extent permitted by law, have the right to deduct any Withholding Taxes from any
payment of any kind otherwise due to the Holder from the Company.  Tax
consequences on the Holder (including without limitation federal, state, local
and foreign income tax consequences) with respect to the Share Award (including
without limitation the grant, vesting or forfeiture thereof) are the sole
responsibility of the Holder.  The Holder shall consult with his or her own
personal accountant or tax advisor regarding these matters, the making of a
Section 83(b) election, if applicable, and the Holder’s filing, withholding and
payment (or tax liability) obligations.

 

8.             Transferability.  Unless otherwise determined by the Committee,
the Share Award granted hereby is transferable only as set forth in the Plan. 
In addition, the Share Award shall not be assigned, negotiated, pledged or
hypothecated in any way (whether by operation of

 

2

--------------------------------------------------------------------------------


 

law or otherwise), and the Share Award shall not be subject to execution,
attachment or similar process. Upon any attempt to transfer, assign, negotiate,
pledge or hypothecate the Share Award, or in the event of any levy upon the
Share Award by reason of any execution, attachment or similar process contrary
to the provisions hereof, the Share Award shall immediately become null and
void.  The terms of this Share Award shall be binding upon the executors,
administrators, heirs, successors and assigns of the Holder.

 

9.             No Right to Continued Employment or Service with the Company. 
Neither the Share Award nor this Agreement shall confer upon the Holder any
right to continued employment or service with the Company.

 

10.          Law Governing.  This Agreement shall be governed in accordance with
and governed by the internal laws of the State of Delaware.

 

11.          Interpretation.  This Agreement incorporates the terms, conditions
and provisions of the Plan, including, without limitation, the amendment
provisions thereof.  The undersigned Holder hereby accepts as binding,
conclusive and final all decisions or interpretations of the Committee upon any
questions arising under this Agreement, unless shown to have been made in an
arbitrary and capricious manner.

 

12.          Notices.  Any notice under this Agreement shall be in writing and
shall be deemed to have been duly given when delivered personally or when
deposited in the United States mail, registered, postage prepaid, and addressed,
in the case of the Company, to the Company’s Secretary at 1275 Park East Drive,
Woonsocket, RI 02895, or if the Company should move its principal office, to
such principal office, and, in the case of the Holder, to the Holder’s last
permanent address as shown on the Company’s records, subject to the right of
either party to designate some other address at any time hereafter in a notice
satisfying the requirements of this Section.

 

13.          No Trust of Fund Created.  Neither this Agreement nor the grant of
restricted stock hereunder shall create or be construed to create a trust or
separate fund of any kind or a fiduciary relationship between the Company and
the Holder or any other person.

 

14.          Section 409A.

 

(a)           It is intended that the Share Award made pursuant to this
Agreement be exempt from Section 409A of the Code (“Section 409A”) because it is
believed that the Agreement does not provide for a deferral of compensation and
accordingly that the Agreement does not constitute a nonqualified deferred
compensation plan within the meaning of Section 409A.  The provisions of this
Agreement shall be interpreted in a manner consistent with this intention, and
the provisions of this Agreement may not be amended, adjusted, assumed or
substituted for, converted or otherwise modified without the Holder’s prior
written consent if and to the extent that the Company believes or reasonably
should believe that such amendment, adjustment, assumption or substitution,
conversion or modification would cause the award to violate the requirements of
Section 409A.

 

(b)           In the event that either the Company or the Holder believes, at
any time, that any benefit or right under this Agreement is subject to Section
409A, and does not comply

 

3

--------------------------------------------------------------------------------


 

with the requirements of Section 409A, it shall promptly advise the other and
the Company and the Holder shall negotiate reasonably and in good faith to amend
the terms of such benefits and rights, if such an amendment may be made in a
commercially reasonable manner, such that they comply with Section 409A with the
most limited possible economic affect on the Holder and on the Company.

 

(c)           Notwithstanding the foregoing, the Company does not make any
representation to the Holder that the shares of restricted stock awarded
pursuant to this Agreement are exempt from, or satisfies, the requirements of
Section 409A, and the Company shall have no liability or other obligation to
indemnify or hold harmless the Holder or any beneficiary for any tax, additional
tax, interest or penalties that the Holder or any beneficiary may incur in the
event that any provision of this Agreement, or any amendment or modification
thereof or any other action taken with respect thereto, is deemed to violate any
of the requirements of Section 409A.

 

15.          Counterparts.  This Agreement may be executed in two or more
separate counterparts, each of which shall be an original, and all of which
together shall constitute one and the same instrument.

 

[Remainder of page intentionally left blank]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the
       day of November, 2011.

 

 

COMPANY:

 

 

 

SUMMER INFANT, INC.,

 

a Delaware corporation

 

 

 

 

 

By:

/s/ Joseph Driscoll

 

Name:

 

Title:

 

The Holder represents that he has reviewed the provisions of the Plan and this
Agreement in their entirety, is familiar with and understands their terms and
provisions, and hereby accepts this Share Award subject to all of the terms and
provisions of the Agreement.  The Holder further represents that he has had an
opportunity to obtain the advice of counsel prior to executing this Agreement.

 

Dated:

12/1/2011

 

HOLDER:

 

 

 

 

 

 

 

 

 

/s/ David Hemendinger

 

 

David Hemendinger

 

5

--------------------------------------------------------------------------------
